DETAILED ACTION
This office action is in response to the initial filing dated April 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites, among other limitations, for each driving session for a plurality of student drivers, wirelessly pairing a particular student device and particular instructor device at the start of a driving session, generating a driving session log, monitoring continued pairing, and uploading the driving session log to a driver training database. Independent claim 16 recites for each driving session for a plurality of student drivers, pairing a particular student app and particular instructor app at the start of a driving session, cooperatively generating a driving session log, and uploading the driving session log to a driver training database via the participant device interface which wirelessly communicates with participant electronic devices with installed apps.
	The prior art of record does not teach, suggest, or render obvious the claimed subject matter. The closest art of record is:
US 20140193781 A1	Sands; Alexander C. teaches comparing a student driving session data and supervisory session data (Figure 6) where the session data includes time, distance, and route information (Paragraph [0034]).

The following art teaches various driver safety and driver instruction systems:
US 20210233428 A1	DORNADIC A et al.
US 10373523 B1	Fields; Brian Mark et al.
US 20180330558 A1	PARK; Talus et al.
WO 2018140022 A1	MYERS SCOTT et al.
US 9607526 B1	Hsu-Hoffman; Chienlan et al.
US 20140272810 A1	FIELDS B M et al.
US 20140022920 A1	DUA; Praveen et al.
US 20060078853 A1	Lanktree; Daniel P.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688